     Case 1:20-bk-11006-VK        Doc 106 Filed 07/22/20 Entered 07/22/20 16:16:10               Desc
                                   Main Document     Page 1 of 6


1    Michael Shemtoub, Esq. SBN: 253948
     BEVERLY LAW
2
     4929 Wilshire Blvd., Suite 702
3    Los Angeles, CA 90010
     T: (310) 552-6959
4    F: (323) 421-9397
5
     Attorney for Mike Kemel and Mariya Ayzenberg
6

7

8
                             UNITED STATES BANKRUPTCY COURT

9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
     In re                                        )   Case No.: 1:20-bk-11006-VK
12                                                )
             LEV INVESTMENTS, LLC,                )   Chapter 11, subchapter V
13                                                )
                                                  )
14                                Debtor.         )   REPLY TO OPPOSITION [DOC 105] RE
                                                  )   EMERGENCY MOTION [DOC 104] TO
15                                                )   ADVANCE THE MOTION TO
                                                  )   DISQUALIFY GOLUBCHIK
16                                                )
                                                  )
17                                                )   Date:         TBD
                                                  )   Time:         TBD
18                                                )   Place:        Courtroom 301
                                                  )
                                                  )                 21041 Burbank Blvd.
19
                                                  )                 Woodland Hills, CA 91367
20                                                )
                                                  )
21                                                )
                                                  )
22                                                )
                                                  )
23

24           TO THE HONORABLE COURT AND ALL PARTIES ENTITLED TO NOTICE:

25           PLEASE TAKE NOTICE THAT on a TBD at TBD (if a hearing is deemed

26   appropriate). in courtroom 301 of the United States Bankruptcy Court for the Central District

27   California, San Fernando Valley Division, located at 21041 Burbank Blvd., Woodland Hills, CA

28   91367, Mike Kemel and Mariya Ayzenberg will and hereby do, Reply to Opposition for an


                                           1
      REPLY TO OPPOSITION [DOC 105] RE EMERGENCY MOTION [DOC 104] TO ADVANCE THE
                            MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK         Doc 106 Filed 07/22/20 Entered 07/22/20 16:16:10                  Desc
                                    Main Document     Page 2 of 6


1    Order advancing the hearing date of the Motion to Disqualify David Golubchik and his firm as
2    follows:
3           The Opposition [DOC 105] states at: 4:4-7 as follows:
4

5               The timing of the Motion appears to be in response to the Debtor’s
6               notices of deposition and requests for production of documents
7               relating to the Recusal Motion (the “Depo Notices”), which were
8               served on both of the Movants on July 16, 2020 immediately after the
9               Status Conference.
10          The undersigned has never received any Notice of Deposition and if the undersigned did,
11   he would immediately move for a protective order / motion to quash such a deposition notice as
12   a deposition of the undersigned clients by Mr. Golubchik or any attorney working in concert with
13   him, or in conjunction with him (i.e. Mr. Burgee) would be inimical and further destructive of
14   the duty of an attorney to not champion and others because at her former client’s expense.
15   Commercial Standard Title Co. v. Sup.Ct. (Smith) (1979) 92 Cal.App.3d 934, 945 --attorney's
16   duty to preserve client secrets 'at every peril to himself or herself' is owed to both present and
17   former clients. There is urgency to the Emergency Motion filed today [Doc 104]; the revelation
18   made in the Opposition [Doc 105] elevated urgency to a dangerous level. The Court must
19   adjudicate the Motion filed in June no later than now.
20

21                                                          Respectfully submitted,
22   Dated: July 22, 2020                                   BEVERLY LAW
23
                                                         By:
24
                                                            Michael Shemtoub, Esquire
25                                                          Attorney for Mike Kemel and Mariya
                                                            Ayzenberg
26

27

28




                                           2
      REPLY TO OPPOSITION [DOC 105] RE EMERGENCY MOTION [DOC 104] TO ADVANCE THE
                            MOTION TO DISQUALIFY GOLUBCHIK
        Case 1:20-bk-11006-VK                     Doc 106 Filed 07/22/20 Entered 07/22/20 16:16:10                                      Desc
                                                   Main Document     Page 3 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 4929
Wilshire Blvd. Suite 702 Los Angeles, CA 90010



A true and correct copy of the foregoing document entitled (specify): REPLY TO OPPOSITION [DOC 105] RE
EMERGENCY MOTION [DOC 104] TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIKIESwill be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
7-22-2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Katherine Bunker kate.bunker@usdoj.gov
  John Burgee jburgee@bandalaw.net
  Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
  David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
  Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
  Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
  David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DianaChau@tilemlaw.com
  United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov



                                                                                          X     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 7-22--2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.



Gina Lisitsa, Esq.
9107 Wilshire Boulevard, Suite 450                                      Michael Masinovsky +
Beverly Hills, California 90210                                         Winterhuder weg 110
Telephone: (310) 272-7766                                               22085 Hamburg, Germany
Facsimile: (424) 744-4141                                               Telephone: +49 176 47179099
Email: glisitsa@gmail.com                                               Email: mmasinovsky@aol.com
Lisitsa COUNSEL:
Lisa D. Angelo
Murchison & Cummings LLP
801 South Grand Avenue, 9th Floor,
Los Angeles, CA 90017
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:20-bk-11006-VK                     Doc 106 Filed 07/22/20 Entered 07/22/20 16:16:10                                      Desc
                                                   Main Document     Page 4 of 6



Telephone: (213) 630-1023
Facsimile: (213) 623-6336
Email: langelo@murchisonlaw.com

                                                                                       X    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 7-22-2020 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Victoria S. Kaufman                                                          Michael Masinovsky +
United States Bankruptcy Court                                                    Winterhuder weg 110
21041 Burbank Boulevard, Suite 354 / Courtroom 301                                22085 Hamburg, Germany
Woodland Hills, CA 91367                                                          Telephone: +49 176 47179099
                                                                                  E il        i    k @ l

                                                                                       X Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7-22--2020 Michael Shemtoub, Esq.
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                Case 1:20-bk-11006-VK              Doc
                                                     . 0.106      Filed
                                                          Box 826880
                                                     Bankruptcy
                                                                          07/22/20 Entered 07/22/20 16:16:10 Desc
                                                                GroupCOUNTY
                                                                       MIC 92E
0973-1                                              (p) LOS ANGELES
                                                     Main    Document       TREASURER
                                                                                 Page AND 5TAXofCOLLE
                                                                                                  6   Franchise Tax Board
Case 1:20-bk-11006-VK                               ATTN BANKRUPTCY UNIT                              Bankruptcy Section MS: A-340
Central District of California                      PO BOX 54110                                      P. 0. Box 2952
San Fernando Valley                                 LOS ANGELES CA 90054-0110                         Sacramento, CA 95812-2952
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service
PO Box 7346                                                                                              Lev Invesbnents, LLC
Philadelphia, PA 19101-7346                                                                              13854 Albers Street
                                                                                                         Sherman Oaks, CA 91401-5811


(p)OFFICE OF FINANCE CITY OF LOS ANGELES
200 N SPRING ST RM 101 CITY HALL                     Securities & Exchange CoDDDission                   San Fernando Valley Division
LOS ANGELES CA 90012-3224                            444 South Flower St., Suite 900                     21041 Burbank Blvd,
                                                     Los Angeles, CA 90071-2934                          Woodland Hills, CA 91367-6606


FR, LLC
c/o Michael Shemtoub, Esq.                           Franchise Tax Board                                 G&B Law, LLP
4929 Wilshire Blvd., suite 702                       Special Procedures                                  Attn: James R. Felton
Los Angeles, CA 90010-3824                           POB 2952                                            16000 Ventura Blvd., suite 1000
                                                     Sacramento, CA 95812-2952                           Encino, CA 91436-2762

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS                    Jeff Nodd, Esq.                                     LDI Ventures, LLC
PO BOX 7346                                          15250 Ventura Blvd                                  423 N Palm dr
PHILADELPHIA PA 19101-7346                           Encino, CA 91403-3201                               Beverly Hills, CA 90210-3974


Landmark Land, LLC
Attn Alex Polovinchik                               Michael Leizerovitz                                  Michael Masinovsky
860 Via De La Paz, suite E-1                        15 Via Monarca St.                                   21810 Eaton Place
Pacific Palisades, CA 90272-3668                    Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182


Ming Zhou
Thomas Krantz, Esq.                                 (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
2082 Michelson Drive, Suite 212                     ATTN MIKE KEMEL                                      c/o John Burgee Esq.
Irvine, CA 92612-1213                               PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
                                                    BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410

Thomas Sands, Esq.
The Sands Law Group, APLC                            U.S. Trustee San Fernando Valley                    United States Trustee (SV)
205 South Broadway, Suite 903                        915 Wilshire Blvd.                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 9 0012-3618                          Suite 1850                                          Los Angeles, CA 90017-3560
                                                     Los Angeles, CA 90017-3560

Caroline Renee Djang (TR)
18101 Von Karman Ave., Suite 1000                    David B Golubchik                                   Juliet Y Oh
Irvine, CA 92612-0164                                Levene Neale Bender Yoo & Brill LLP                 10250 Constellation Blvd Ste 1700
                                                     10250 Constellation Blvd Ste 1700                   Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                 Case 1:20-bk-11006-VK              Doc 106 Filed 07/22/20 Entered 07/22/20 16:16:10 Desc
Bankruptcy Unit                                      Main Document     Page 6 of 6
P.O. Box 54110                                                                         Insolvency I Stop 5022
Los An geles, CA 90051-0110                                                            300 N. Los Angeles St., #4062
                                                                                       Los Angeles, CA 90012-9903

 (d)Los Angeles County Tax Collector
P.O. Box 54018                                       Real Property Trustee, Inc.
Los An geles, CA 90054-0018                          P.O. Box 17064
                                                     Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
